Name: Commission Regulation (EU) NoÃ 167/2014 of 21Ã February 2014 amending Annex I to Regulation (EC) NoÃ 689/2008 of the European Parliament and of the Council concerning the export and import of dangerous chemicals
 Type: Regulation
 Subject Matter: chemistry;  deterioration of the environment;  agricultural policy;  trade;  means of agricultural production;  marketing
 Date Published: nan

 22.2.2014 EN Official Journal of the European Union L 54/10 COMMISSION REGULATION (EU) No 167/2014 of 21 February 2014 amending Annex I to Regulation (EC) No 689/2008 of the European Parliament and of the Council concerning the export and import of dangerous chemicals THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 689/2008 of the European Parliament and of the Council of 17 June 2008 concerning the export and import of dangerous chemicals (1), and in particular Article 22(4) thereof, Whereas: (1) Regulation (EC) No 689/2008 implements the Rotterdam Convention on the Prior Informed Consent Procedure (PIC procedure) for certain hazardous chemicals and pesticides in international trade, signed on 11 September 1998 and approved, on behalf of the Community, by Council Decision 2003/106/EC (2). (2) It is appropriate that regulatory action in respect of certain chemicals taken pursuant to Regulation (EC) No 1107/2009 of the European Parliament and of the Council (3), Regulation (EU) No 528/2012 of the European Parliament and of the Council (4) and Regulation (EC) No 1907/2006 of the European Parliament and of the Council (5) be taken into account. (3) At its sixth meeting held from 28 April to 10 May 2013, the Conference of the Parties to the Rotterdam Convention decided to include azinphos-methyl, perfluorooctane sulfonic acid, perfluorooctane sulfonates, perfluorooctane sulfonamides and perfluorooctane sulfonyls in Annex III to that Convention, with the effect that those chemicals became subject to the PIC procedure under that Convention. Those chemicals should thus be removed from the list of chemicals contained in Part 2 of Annex I to Regulation (EC) No 689/2008 and added to the list of chemicals contained in Part 3 of that Annex. (4) The Conference of the Parties to the Rotterdam Convention also decided to include commercial pentabromodiphenyl ether, including tetra- and pentabromodiphenyl ether, as well as commercial octabromodiphenyl ether, including hexa- and heptabromodiphenyl ether, in Annex III to that Convention, with the effect that those chemicals became subject to the PIC procedure under that Convention. Since tetrabromodiphenyl ether, pentabromodiphenyl ether, hexabromodiphenyl ether and heptabromodiphenyl ether are already listed in Annex V to Regulation (EC) No 689/2008 and are therefore subject to an export ban, those chemicals are not added to the list of chemicals contained in Part 3 of Annex I to Regulation (EC) No 689/2008. (5) The approval of the substance didecyldimethylammonium chloride has been withdrawn in accordance with Regulation (EC) No 1107/2009, with the effect that didecyldimethylammonium chloride is banned for use as pesticide in the group of plant protection products and thus should be added to the list of chemicals contained in Part 1 of Annex I to Regulation (EC) No 689/2008. (6) The entry for chlorate in Parts 1 and 2 of Annex I to Regulation (EC) No 689/2008 should be amended in order to provide more clarity as to which substances were meant to be covered by that entry. (7) Regulation (EC) No 689/2008 should therefore be amended accordingly. (8) In order to allow enough time for industry to take the measures necessary for compliance with this Regulation and for Member States to take the measures necessary for its implementation, its application should be deferred. (9) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 133 of Regulation (EC) No 1907/2006, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 689/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 May 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 February 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 204, 31.7.2008, p. 1. (2) Council Decision 2003/106/EC of 19 December 2002 concerning the approval, on behalf of the European Community, of the Rotterdam Convention on the Prior Informed Consent Procedure for certain hazardous chemicals and pesticides in international trade (OJ L 63, 6.3.2003, p. 27). (3) Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (OJ L 309, 24.11.2009, p. 1). (4) Regulation (EU) No 528/2012 of the European Parliament and of the Council of 22 May 2012 concerning the making available on the market and use of biocidal products (OJ L 167, 27.6.2012, p. 1). (5) Regulation (EC) No 1907/2006 of the European Parliament and of the Council of 18 December 2006 concerning the registration, evaluation, authorisation and restriction of chemicals (REACH), establishing a European Chemicals Agency, amending Directive 1999/45/EC and repealing Council Regulation (EEC) No 793/93 and Commission Regulation (EC) No 1488/94 as well as Council Directive 76/769/EEC and Commission Directives 91/155/EEC, 93/67/EEC, 93/105/EC and 2000/21/EC (OJ L 396, 30.12.2006, p. 1). ANNEX Annex I to Regulation (EC) No 689/2008 is amended as follows: (1) Part 1 is amended as follows: (a) the following entry is added: Chemical CAS No Einecs No CN code Subcategory (*) Use limitation (**) Countries for which no notification is required Didecyldimethylammonium chloride 7173-51-5 230-525-2 2923 90 00 p(1) b (b) the entries for azinphos-methyl and perfluorooctane sulfonates are replaced by the following: Chemical CAS No Einecs No CN code Subcategory (*) Use limitation (**) Countries for which no notification is required Azinphos-methyl # 86-50-0 201-676-1 2933 99 80 p(1) b Perfluorooctane sulfonates 1763-23-1 217-179-8 2904 90 95 i(1) sr (PFOS) C8F17SO2X 2795-39-3 220-527-1 2904 90 95 (X = OH, Metal salt (O-M+), halide, amide, and other derivatives including polymers) +/# 70225-14-8 274-460-8 2922 12 00 56773-42-3 260-375-3 2923 90 00 4151-50-2 223-980-3 2935 00 90 57589-85-2 260-837-4 2924 29 98 68081-83-4 268-357-7 3824 90 97 and others (c) the entry for chlorate is replaced by the following: Chemical CAS No Einecs No CN code Subcategory (*) Use limitation (**) Countries for which no notification is required Chlorate + 7775-09-9 231-887-4 2829 11 00 p(1) b 10137-74-3 233-378-2 2829 19 00 7783-92-8 232-034-9 2843 29 00 and others (2) Part 2 is amended as follows: (a) the entry for perfluorooctane sulfonates is replaced by the following: Chemical CAS RN Einecs No CN code Category (*) Use limitation (**) Perfluorooctane sulfonate derivatives (including polymers), not covered by 57589-85-2 260-837-4 2924 29 98 i sr 68081-83-4 268-357-7 3824 90 97 Perfluorooctane sulfonic acid, Perfluorooctane sulfonates, Perfluorooctane sulfonamides, Perfluorooctane sulfonyls and others (b) the entry for chlorate is replaced by the following: Chemical CAS RN Einecs No CN code Category (*) Use limitation (**) Chlorate 7775-09-9 231-887-4 2829 11 00 p b 10137-74-3 233-378-2 2829 19 00 7783-92-8 232-034-9 2843 29 00 and others (c) the entry for azinphos-methyl is deleted; (3) in Part 3, the following entries are added: Chemical Relevant CAS number(s) HS code Pure substance HS code Mixtures, preparations containing substance Category Azinphos-methyl 86-50-0 2933.99 3808.10 Pesticide Perfluorooctane sulfonic acid, Perfluorooctane sulfonates, Perfluorooctane sulfonamides, Perfluorooctane sulfonyls 1763-23-1 2904.90 3824.90 Industrial 2795-39-3 2904.90 29457-72-5 2904.90 29081-56-9 2904.90 70225-14-8 2922.12 56773-42-3 2923.90 251099-16-8 2923.90 4151-50-2 2935.00 31506-32-8 2935.00 1691-99-2 2935.00 24448-09-7 2935.00 307-35-7 2904.90 and others